[Cite as Renner v. Renner, 2013-Ohio-4644.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




AMANDA L. RENNER n.k.a. FULTZ,                  :
                                                          CASE NO. CA2013-06-042
        Plaintiff-Appellant,                    :
                                                                 OPINION
                                                :                10/21/2013
   - vs -
                                                :

JEFFREY W. RENNER,                              :

        Defendant-Appellee.                     :



            APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                            Case No. 2006DRA01678



Barbara J. Howard Co., LPA, Barbara J. Howard and Sarah C. Sanderson, 120 East Fourth
Street, Suite 960, Cincinnati, Ohio 45202, for plaintiff-appellant

Cohen Todd Kite & Stanford, LLC, Jeffrey M. Rollman, 250 East Fifth Street, Suite 2350,
Cincinnati, Ohio 45202, for defendant-appellee



        M. POWELL, J.

        {¶ 1} Plaintiff-appellant, Amanda Renner (n.k.a. Amanda Fultz) (Mother), appeals a

decision of the Clermont County Court of Common Pleas, Domestic Relations Division,

finding her in contempt for changing her residence and relocating to a different school district,

denying her contempt motion against defendant-appellee, Jeffrey Renner (Father), and
                                                                           Clermont CA2013-06-042

denying her motion for individual therapy for the parties' son.1

       {¶ 2} The parties were married in 2004 and divorced by decree on April 23, 2008.

Their son, Jack, was born in January 2005. At the time of the divorce, Mother resided in the

Forest Hills School District. Father resided and continues to reside in the Milford School

District. Father has not remarried. Mother has remarried and she and her husband care for

six children (including Jack).

       {¶ 3} The parties' divorce decree incorporated a shared parenting decree which, in

turn, incorporated the parties' shared parenting plan (the Plan). Pertinent to this appeal are

the provisions of the Plan regarding Jack's education and relocation. With regard to Jack's

education, paragraph 14 of the Plan provides in relevant part: "The minor child of the Parties

shall be enrolled in the appropriate Forest Hills public school through eighth grade." With

regard to relocation, paragraph 32 of the Plan provides that:

               Neither Party shall remove the child from the State of Ohio,
               Hamilton County, or Clermont County for residence purposes,
               without written permission from the other Party or Court Order.
               Additionally, the provisions allowing either Party's movement to
               or from Hamilton County, or Clermont County, State of Ohio shall
               not confer jurisdiction upon any other County or State for
               purposes of determining custody of the minor child. There shall
               be a mandatory hearing prior to any residential or school
               changes of the minor child, unless agreed upon by the Parties
               and reduced to writing and journalized by an entry with the Court.

       {¶ 4} In May 2012, due to the foreclosure of their home, Mother and her husband

were forced to move out of their Forest Hills School District home. They moved on May 25 to

Mt. Washington, Hamilton County, in the Cincinnati Public School District. Because Forest

Hills School District does not have open enrollment, Jack could no longer attend school in

that district after Mother moved to Mt. Washington.

       {¶ 5} On May 15, 2012, Mother filed a notice of intent to relocate. The next day,


1. Pursuant to Loc.R. 6(A), we sua sponte remove this appeal from the accelerated calendar.
                                                   -2-
                                                                   Clermont CA2013-06-042

Father sought a restraining order against Mother on the ground her relocation violated

paragraph 32 of the Plan. On May 25, a magistrate granted the temporary restraining order,

prohibiting Mother from both removing Jack from their Forest Hills School District home and

enrolling him in any school district other than the Forest Hills School District. However, by

the time Mother was served with the restraining order, she had already moved to Mt.

Washington.

       {¶ 6} On June 27, Mother filed an emergency motion to modify the Plan. The motion

asked the trial court to modify the Plan to provide for Jack to attend school in the Cincinnati

Public School District so that he could attend the Mt. Washington Elementary School and

take advantage of programs for gifted children within the Cincinnati Public School District.

Mother asserted in her motion that Jack was currently not enrolled in any school. On June

29, Father filed a contempt motion against Mother on the ground that her relocation to Mt.

Washington violated both the Plan and the restraining order. Father's motion also asked for

a court order to enroll Jack in the Pattison Elementary School in the Milford School District

beginning with the 2012/2013 school year.

       {¶ 7} Unbeknownst to Mother, Father had enrolled Jack in the Milford School District

on June 1 for the 2012/2013 school year. As a result, Mother filed a contempt motion against

Father on the ground the enrollment violated the Plan. On July 27, the magistrate held a

hearing to determine the school Jack was to attend for the 2012/2013 school year. By

decision journalized August 17, after comparing the respective elementary schools in Mt.

Washington and Milford and the school districts' gifted programs, the magistrate found it was

in Jack's best interest to attend second grade at Pattison Elementary School in the Milford

School District for the 2012/2013 school year. The determination as to which school Jack

was to attend after the second grade was postponed to a later date. Neither party objected

to this magistrate's decision, and it was approved by the trial court.

                                              -3-
                                                                   Clermont CA2013-06-042

       {¶ 8} On August 24, Mother filed a multi-grounded motion, including a request for

individual therapy for Jack. The motion asserted that while Jack was allowed to participate in

Mother's therapy and had done so on an intermittent basis, and "while it ha[d] helped Mother

better understand how to parent Jack and meet his needs, it has not provided the therapy

that Jack needs at this time." On September 7 and October 17, the magistrate held a

hearing on the parties' contempt motions and Mother's multi-grounded motion.

       {¶ 9} By decision filed November 13, the magistrate found Mother in contempt for

changing Jack's residence and school district without agreement of the parties and without

filing a motion for a court hearing in violation of paragraph 32 of the Plan. With regard to

Father, the magistrate found he was not in contempt for enrolling Jack in the Milford School

District "because Mother made it impossible for Jack to continue attending school in the

Forest Hills School District when she moved outside the district." Finally, the magistrate

denied Mother's motion for individual therapy for Jack on the ground that "[t]he parties

dispute the necessity of therapy for Jack. Mother has failed to show that therapy for Jack is

in his best interest."

       {¶ 10} Mother filed objections to the magistrate's decision. Mother argued that (1)

given the ambiguous language of paragraph 32 of the Plan, the magistrate erred in finding

her in contempt for moving out of the Forest Hills School District; (2) the magistrate erred in

not finding Father in contempt for enrolling Jack in the Milford School District; and (3) given

the discord between the parties and a "significant lack of uniformity in Jack's behavior as

between his parents' households," the magistrate erred in denying her motion for individual

therapy for Jack. On May 7, 2013, the trial court overruled Mother's objections and affirmed

the magistrate's November 13, 2012 decision.

       {¶ 11} Mother appeals, raising three assignments of error.

       {¶ 12} Assignment of Error No. 1:
                                              -4-
                                                                     Clermont CA2013-06-042

       {¶ 13} THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT HELD MOTHER IN

CONTEMPT FOR MOVING.

       {¶ 14} Mother argues that because paragraph 32 of the Plan (which governs

relocation by either parent) is ambiguous and its clauses contradictory, the trial court abused

its discretion in holding her in contempt for moving out of the Forest Hills School District.

       {¶ 15} "A court may find a party in contempt where that party fails to comply with a

lawful judgment or court order." Marden v. Marden, 108 Ohio App.3d 568, 570 (12th

Dist.1996); R.C. 2705.02(A). To support a contempt finding, the moving party must establish

by clear and convincing evidence that a valid court order exists, the offending party had

knowledge of the order, and the offending party violated such order. Sparks v. Sparks, 12th

Dist. Warren No. CA2010-10-096, 2011-Ohio-5746, ¶ 11. A finding of contempt, however,

"does not require proof of purposeful, willing, or intentional violation of a trial court's prior

order." Townsend v. Townsend, 4th Dist. Lawrence No. 08CA9, 2008-Ohio-6701, ¶ 27, citing

Pugh v. Pugh, 15 Ohio St.3d 136 (1984). Once the movant has established a prima facie

case of contempt, the burden then shifts to the contemnor to prove his inability to comply with

the court order. Keeley v. Keeley, 12th Dist. Clermont No. CA97-02-013, 1997 WL 411607,

*3 (July 21, 1997). The inability which excuses compliance must "be real and not self-

imposed, nor due to fraud, sharp practices, or intentional avoidance." Id.

       {¶ 16} This court will not reverse a trial court's ruling on a motion for contempt absent

an abuse of discretion. Cottrell v. Cottrell, 12th Dist. Warren No. CA2012-10-105, 2013-

Ohio-2397, ¶ 12, citing State ex rel. Ventrone v. Birkel, 65 Ohio St.2d 10 (1981). When

applying the abuse of discretion standard, a reviewing court is not free to merely substitute its

judgment for that of the trial court. Cottrell at id.

       {¶ 17} The first clause of paragraph 32 of the Plan prohibits either party from

"remov[ing] the child from the State of Ohio, Hamilton County, or Clermont County for
                                                -5-
                                                                    Clermont CA2013-06-042

residence purposes, without written permission from the other Party or Court Order." The

last clause of paragraph 32 requires "a mandatory hearing prior to any residential or school

changes of the minor child, unless agreed upon by the Parties and reduced to writing and

journalized by an entry with the Court."

       {¶ 18} Mother argued below that in light of the first clause of paragraph 32, she did not

violate the shared parenting plan because she moved to another location within Hamilton

County. The magistrate found that "Mother violated the Court's orders when she moved

without Father's agreement and without first asking for a hearing." As a result, the magistrate

found her in contempt for changing Jack's residence and school district.

       {¶ 19} The trial court likewise rejected Mother's interpretation of paragraph 32 of the

Plan. The court found that although the first clause of paragraph 32 contained "the standard

boiler plate language on removing the child from the geographic boundary of Hamilton or

Clermont County without written permission or Court Order," paragraph 32 was also

"expanded to require a hearing unless an agreed entry is journalized prior to any residential

or school changes of the minor child. This provision is not ambiguous. This provision is the

order of the Court under the [shared parenting decree adopting the Plan] journalized on April

28, 2008."

       {¶ 20} We find the trial court abused its discretion in finding Mother in contempt for

moving out of the Forest Hills School District. We first address the court's determination

Mother is in contempt for changing Jack's school district.

       {¶ 21} To be found in contempt, the offending party must violate a court order. See

Sparks, 2011-Ohio-5746. In the case at bar, there is no evidence that Mother's move to Mt.

Washington actually caused a school change for Jack. While Mother's move may have

resulted in a school change for Jack when the 2012/2013 school year started, intervening

events precluded this possibility.
                                              -6-
                                                                                 Clermont CA2013-06-042

        {¶ 22} Because Mother moved to Mt. Washington on May 25, Jack presumably

finished his 2011/2012 school year in the Forest Hills School District. On June 27, Mother

moved the trial court to modify the Plan to allow her to register Jack in the Cincinnati Public

School District so that he could attend the Mt. Washington Elementary School. Mother

asserted in her motion that Jack was currently not enrolled in any school. Unbeknownst to
                                                                       2
her, Father had enrolled Jack in the Milford School District on June 1. Father subsequently

moved for a court order to enroll Jack in the Milford School District beginning with the

2012/2013 school year. The magistrate conducted a hearing on Jack's school placement on

July 27, and by decision filed on August 17, ordered that Jack be enrolled in the Milford

School District. Therefore, prior to Jack's attendance in any school other than a school in the

Forest Hills School District, the trial court had approved such a school change in compliance

with paragraph 32 of the Plan.

        {¶ 23} In light of the foregoing, we find that Mother did not violate paragraph 32 of the

Plan. The trial court's decision finding Mother in contempt for changing Jack's school district

is therefore unreasonable and an abuse of discretion.

        {¶ 24} We likewise find the trial court abused its discretion when it found Mother in

contempt for changing Jack's residence.

        {¶ 25} For a person to be held in contempt for disobeying a court decree, the decree

must spell out the details of compliance in clear, specific, and unambiguous terms so that the

person will know exactly what duties or obligations are imposed upon him. See Bishop v.

Bishop, 5th Dist. Stark No. 2001CA00319, 2002 WL 596825 (Apr. 15, 2002). The first clause

of paragraph 32 requires a party to obtain a written permission or a court order if that party




2. We note that in his brief, Father states he "did not believe that he was actually changing schools at that time
[i.e., when he enrolled Jack on June 1] as Jack was never officially withdrawn from the Forest Hills School
District."
                                                       -7-
                                                                      Clermont CA2013-06-042

moves outside of Ohio, Hamilton County, or Clermont County for residence purposes. It is

undisputed that Mother remained within Hamilton County after she moved to Mt. Washington.

The last clause of paragraph 32 requires a hearing prior to any residential change unless a

written agreed entry is journalized prior to the residential change.

       {¶ 26} We find the foregoing two clauses are conflicting, and as a result, paragraph 32

is ambiguous. Under the first clause, no action is required if a party moves within Hamilton

County or Clermont County, Ohio for residence purposes. If, however, a party moves outside

of Ohio, Hamilton County, or Clermont County for residence purposes, that party must first

obtain the other party's written permission or a court order. On the other hand, under the last

clause, a party's change of residence, whether within or outside of Ohio, Hamilton County, or

Clermont County, is permissible only if both parties agree to the residence change and the

written agreement is journalized. If both conditions are not met, then a hearing is mandated.

       {¶ 27} Paragraph 32 also clearly requires each party to "notify the Court of any intent

to relocate" by filing a notice of intent to relocate with the trial court and forwarding a copy of

the notice to the other party. See paragraph 32, subsection A. The language of subsection

A is clear and unambiguous. The record shows that Mother complied with paragraph 32,

subsection A when she filed her notice of intent to relocate on May 15, 2012.

       {¶ 28} In light of the ambiguity in paragraph 32 of the Plan, created by the conflicting

nature of its first and last clauses, we find that the element of contempt that Mother "had

knowledge of the order" (which she was alleged to have violated) was not established. The

trial court therefore abused its discretion in finding Mother in contempt for moving to another

residence within Hamilton County.

       {¶ 29} Mother's first assignment of error is well-taken and sustained.

       {¶ 30} Assignment of Error No. 2:

       {¶ 31} THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FAILED TO FIND
                                                -8-
                                                                     Clermont CA2013-06-042

FATHER IN CONTEMPT FOR ENROLLING THE MINOR CHILD IN THE MILFORD

SCHOOL DISTRICT.

       {¶ 32} Mother argues the trial court abused its discretion in denying her contempt

motion against Father. Mother asserts that Father's enrollment of Jack in the Milford School

District, which occurred before Father moved the trial court for a court order to enroll Jack in

that school district, was in direct violation of paragraph 14 of the Plan.

       {¶ 33} The trial court overruled Mother's objection and upheld the magistrate's denial

of Mother's contempt motion as follows:

              At issue is whether Father violated Section 32 of the Shared
              Parenting Plan by enrolling the child in Milford Schools. Once
              Mother relocated, Jack could no longer attend school in the
              Forest Hills School District. Father testified he registered Jack
              on June 1, 2012, in the Milford School District in order to reserve
              a spot for Jack. Regardless of whether the registration
              constituted a school change for Jack, Father is not in contempt
              for a situation that was caused by Mother.

       {¶ 34} We find the trial court did not abuse its discretion in concluding Father was not

in contempt for enrolling Jack in the Milford School District. The record shows that after

Mother moved to Mt. Washington, Jack could no longer attend the Forest Hills School District

as the school district did not allow open enrollment. On June 1, 2012, Father enrolled Jack in

the Milford School District in order to "hold a place" for him. While Jack's June 1 enrollment

did not comply with paragraph 14 of the Plan, the record shows that shortly after, Father

moved for a court order to enroll Jack in the Milford School District. On August 17, 2012, the

magistrate approved the school change and implicitly granted Father's motion when it found

it was in the best interest of Jack to attend second grade in the Milford School District.

Additionally, as discussed earlier with regard to Mother's relocation to a different school

district, the mere fact that Father enrolled Jack in the Milford School District did not result in

an actual school change for Jack as it occurred during the summer months, and thus,


                                               -9-
                                                                                   Clermont CA2013-06-042

between school years.

        {¶ 35} Given the foregoing circumstances, we uphold the denial of Mother's contempt

motion against Father.

        {¶ 36} Mother's second assignment of error is overruled.

        {¶ 37} Assignment of Error No. 3:

        {¶ 38} THE TRIAL COURT ABUSED ITS DISCRETION IN FAILING TO ORDER

THERAPY FOR THE MINOR CHILD.

        {¶ 39} Mother argues that given the fact the parties have a contentious relationship

and disparate views regarding Jack's need for therapy, and the fact Jack exhibits very

different behaviors in each parent's household, the trial court's first step should have been to

consult a mental health expert, and the trial court abused its discretion and failed to consider

Jack's best interest when it denied individual therapy for Jack.3

        {¶ 40} The trial court overruled Mother's objection and upheld the denial of Mother's

motion for individual therapy for Jack as follows:

                 Mother testified that Jack was enrolled in therapy with Dr.
                 Kristine Huiet. Therapy with Dr. Huiet was terminated because,
                 as Mother testified, Dr. Huiet "was not helpful." Mother further
                 testified that Jack saw an occupational therapist for short-term
                 therapy but that there was no need to continue. Father testified
                 that he does not believe Jack needs therapy. Mother argued that
                 she believed Jack would benefit from therapy because she was
                 at a loss to deal with his behavior. There was no other evidence
                 supporting Mother's position. Mother failed to present sufficient

3. Unlike in her motion for individual therapy, Mother describes in her brief the behavior exhibited by Jack at her
home:

                 In Mother's home, over time, Jack has displayed behaviors such as anxiety,
                 fear of going to the bathroom alone, and compulsiveness. He has also often
                 demeaned himself and seems to be in his own world to the point that he is
                 sometimes not aware of the need to be careful of moving vehicles while in a
                 parking lot or will fall off a chair despite his usually excellent coordination.

Father testified that Jack does not exhibit these behaviors at his home. The record indicates that Jack is a very
intelligent child, an only child in Father's home, and one of six children in Mother's home (in addition to Jack, the
six children include the three children of Mother's husband from a previous marriage, Mother's daughter from a
relationship prior to her marriage with Father, and the child Mother and her husband had).
                                                       - 10 -
                                                                     Clermont CA2013-06-042

              evidence to show that court ordered therapy is in Jack's best
              interest.

       {¶ 41} "A trial court may order a child be treated by a mental health professional if the

evidence shows such is warranted in the best interest of the child." Schill v. Schill, 11th Dist.

Geauga No. 2002-G-2465, 2004-Ohio-5114, ¶ 61. We review the trial court's refusal to order

individual therapy for Jack under an abuse of discretion standard. See Purvis v. Purvis, 4th

Dist. Adams No. 00CA703, 2002 WL 220067 (Feb. 4, 2002).

       {¶ 42} The record shows that Jack received therapy from Dr. Huiet from January 2010

to April 2011. During the September 7 and October 17, 2012 hearing, Mother testified Jack

stopped seeing Dr. Huiet because it was not helpful. Father testified he was opposed to Jack

receiving therapy at this point; further, he did not believe Jack needed therapy. Mother

testified Jack would benefit from individual therapy because:

              There are times when Jack exhibits behaviors that I am sort of at
              a loss to deal with. He's very smart, he's changed over time, and
              sometimes I know how to deal with him but it is very different
              than my other kids and a lot of the techniques that we use with
              the other kids don't work with Jack.

       {¶ 43} Mother also testified she started seeing a therapist in April 2012 to help her

parent Jack. Mother testified her therapy was helpful "to understand how to deal with kids

who are bright as [Jack] is and the way that his behavior morphs." The record shows that

Jack was with Mother during three of Mother's therapy sessions (but Jack was not a patient)

and that during one of the sessions, he was screened by Mother's therapist. Mother testified

the screening helped her immensely in understanding that some of Jack's "issues [ ] have to

do with his intellect. Maybe they're not behavioral problems so much as boredom problems

because he's so smart." Mother also testified that Jack has some issues with anxiety and

being very impulsive and that individual therapy would be beneficial in that regard.

       {¶ 44} Upon reviewing the parties' foregoing testimony, we find that the trial court did


                                              - 11 -
                                                                     Clermont CA2013-06-042

not abuse its discretion in denying Mother's motion for individual therapy for Jack. There was

very little testimony as to why Jack should again receive individual therapy. Mother's

testimony focused more on her difficulties at times in parenting Jack than on why individual

therapy was in Jack's best interest. Given her testimony, Mother failed to show the trial court

acted in an unreasonable, unconscionable, or arbitrary manner in declining to order individual

therapy for Jack or in not consulting a mental health expert. See Schill, 2004-Ohio-5114

(finding the trial court did not abuse its discretion in ordering counseling for a child where the

trial court heard abundant testimony demonstrating that counseling would be in the child's

best interest).

       {¶ 45} Mother's third assignment of error is overruled.

       {¶ 46} Judgment affirmed in part and reversed in part.


       PIPER, J., concurs.


       RINGLAND, P.J., concurs separately.


       RINGLAND, P.J., concurring separately.

       {¶ 47} I agree with the majority that the third assignment of error did not warrant

remand under the abuse of discretion standard. However, I write separately to note that the

better practice would have been to appoint an independent expert to advise the court as to

the child's need for individual therapy. Admittedly, the parties did not provide expert evidence

to support or refute the child's perceived psychological issues. However, upon review of the

record, this appears to be a very intelligent and sensitive child who is the victim of an

acrimonious divorce. This child's future mental health may be at risk, and that is far too

important to leave to the parties' ability to competently present evidence for or against his

need for therapy without expert evidence and guidance on the issue.


                                              - 12 -